In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-22-00329-CV
    ___________________________

  IN THE INTEREST OF P.C., A CHILD



  On Appeal from the 231st District Court
          Tarrant County, Texas
      Trial Court No. 231-698967-21


  Before Birdwell, Bassel, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                 I. INTRODUCTION

      Appellant C.C. (Mother) appeals the trial court’s order terminating her parent–

child relationship with her son, P.C.1 The trial court found that the Department of

Family and Protective Services had proved three conduct-based grounds for

termination and that termination was in P.C.’s best interest. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (O), (2).    The trial court awarded permanent managing

conservatorship of P.C. to the Department. Mother timely appealed.

                                 II. BACKGROUND

      Mother’s appointed appellate counsel has filed a brief asserting that he “has

been unable to identify any legally non-frivolous grounds for appeal” and that

Mother’s appeal is therefore frivolous. See Anders v. California, 386 U.S. 738, 744–45,

87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—

Fort Worth 2003, order) (holding that Anders procedures apply in parental-rights

termination cases), disp. on merits, No. 2-01-349-CV, 2003 WL 2006583, at *2–3 (Tex.

App.—Fort Worth May 1, 2003, no pet.) (per curiam) (mem. op.). Counsel’s brief

meets the Anders requirements by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds to advance on appeal.



      1
       P.C.’s parent–child relationship with his father was also terminated, but no
appeal was filed on the father’s behalf.


                                          2
         We provided Mother the opportunity to obtain a copy of the appellate record

and to file a pro se response, but she did not do so. The Department has agreed that

no meritorious grounds for appeal exist and thus has declined to file a responsive

brief.

                                   III. DISCUSSION

         When an Anders brief is filed, we must independently examine the appellate

record to determine if any arguable grounds for appeal exist. In re C.J., No. 02-18-

00219-CV, 2018 WL 4496240, at *1 (Tex. App.—Fort Worth Sept. 20, 2018, no pet.)

(mem. op.); see Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We also

consider the Anders brief itself and, if filed, any pro se response. In re K.M., No. 02-

18-00073-CV, 2018 WL 3288591, at *10 (Tex. App.—Fort Worth July 5, 2018, pet.

denied) (mem. op.); see In re Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim. App. 2008)

(orig. proceeding).

         We have carefully reviewed appointed appellate counsel’s Anders brief and the

appellate record. Having found no reversible error, we agree with counsel that this

appeal is without merit. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.

2005); In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied).

Therefore, we affirm the trial court’s order terminating the parent–child relationship

between Mother and P.C.

         Mother’s counsel remains appointed in this appeal through proceedings in the

supreme court unless otherwise relieved from his duties for good cause in accordance

                                           3
with Family Code Section 107.016. See Tex. Fam. Code Ann. § 107.016; In re P.M.,

520 S.W.3d 24, 27–28 (Tex. 2016) (order).

                                   IV. CONCLUSION

       We agree with counsel that Mother’s appeal is frivolous; thus, we affirm the

trial court’s termination order.


                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Delivered: December 22, 2022




                                            4